UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7126


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DAMIEN NOWELL,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:15-cr-00329-D-1; 5:19-cv-00411-D)


Submitted: January 26, 2021                                       Decided: February 9, 2021


Before KING, FLOYD, and RICHARDSON, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Damien Nowell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Damien Nowell seeks to appeal the district court’s order granting his motion to file

an amended 28 U.S.C. § 2255 motion and dismissing his original § 2255 motion. This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “Ordinarily, a district court

order is not final until it has resolved all claims as to all parties.” Porter v. Zook, 803 F.3d

694, 696 (4th Cir. 2015) (internal quotation marks omitted).

       Our review of the record reveals that the district court has not adjudicated all of the

claims that are properly before the court. Id. at 696-97. Specifically, the court has not yet

addressed the claim raised in Nowell’s amended § 2255 motion, which remains pending

before the court. We conclude that the order Nowell seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for

lack of jurisdiction and remand to the district court for consideration of the unresolved

claim. Id. at 699.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                             DISMISSED AND REMANDED




                                               2